Citation Nr: 0814016	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for diabetic 
retinopathy as due to the veteran's service-connected 
diabetes mellitus, type II.

2.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus.

3.	Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity 
associated with diabetes mellitus


REPRESENTATION

Appellant represented by:	Brooks McDaniel, his agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The veteran submitted a timely notice of disagreement (NOD) 
with the RO's October 2004 rating decision that denied his 
claims for service connection for diabetic retinopathy and 
peripheral neuropathy of the upper and lower extremities, due 
to his service-connected diabetes mellitus.  In June 2005, 
the RO issued a statement of the case (SOC) regarding these 
claims.  Then, in a February 2006 rating decision, the RO 
granted service connection for peripheral neuropathy of the 
upper and lower extremities that represents a full grant of 
the benefits sought as to the matter of service connection 
for peripheral neuropathy.

As well, the veteran also submitted a timely NOD as to the 
RO's February 2006 decision that denied his claim for service 
connection for bilateral heel stress fractures.  In November 
2006, the RO issued a SOC as to the matter but the veteran 
did not perfect an appeal as to this claim.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge regarding 
both issues on the title page.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

First, the veteran seeks service connection for diabetic 
retinopathy due to his service-connected diabetes mellitus.  
August 2004 and October 2006 VA ophthalmology examination 
reports include findings of no diabetic retinopathy in either 
eye.  However, during his February 2008 hearing, the veteran 
said that his diabetic medication was recently increased and 
that, on March 18, 2008, he was scheduled for another eye 
evaluation at the VA medical facility in Salem, Virginia (see 
hearing transcript, page 14).  After the hearing, it was 
requested that the RO obtain the records of the scheduled VA 
outpatient eye evaluation (noted as on March 10, 2008).  VA 
treatment records dated from December 2007 to March 10, 2008 
were obtained by the RO.  Unfortunately, the record regarding 
the veteran's scheduled eye appointment was not received.  
Here, the record suggests that additional VA medical evidence 
might be available that is not before the Board at this time.  
Thus, an effort should be made to obtain additional VA 
medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, as noted above, the February 2006 rating decision 
granted service connection and separate initial 10 percent 
ratings for peripheral neuropathy of the right and left upper 
and lower extremities.  In August 2006, the veteran filed a 
signed request for increased ratings for his bilateral upper 
and lower extremities.  A November 2006 rating decision 
confirmed and continued the previously assigned 10 percent 
ratings for the bilateral lower extremities.  During his 
February 2008 hearing, the veteran said that he was seeking 
increased ratings for his bilateral lower extremities.  The 
Board construes the appellant's August 2006 written statement 
as a timely NOD, in view of the subsequent testimony, as to 
the issue of initial ratings in excess of 10 percent for 
peripheral neuropathy of the right and left lower 
extremities.  Accordingly, given the development in this 
case, the Board will remand these issues to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of a statement of the case).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should issue a statement of 
the case regarding the issues of 
entitlement to initial ratings in 
excess of 10 percent for peripheral 
neuropathy of the left and right lower 
extremities associated with diabetes 
mellitus.  Then, if, and only if, the 
appellant completes his appeal by 
filing a timely substantive appeal as 
to these issues, should those claims 
should be returned to the Board.
    
If the veteran perfects his 
appeal, he should also be advised 
in writing that he may submit 
evidence showing the effects of 
the worsening or increase in 
severity of his service-connected 
right and left lower extremity 
peripheral neuropathy on his 
employment and daily life, 
consistent with the holding in 
Vazquez-Flores v Peake, 22 Vet. 
App. 37 (2008).

2.	The RO/AMC should obtain all medical 
records regarding the veteran's 
treatment at the VA medical facility in 
Salem, Virginia, for the period from 
March 10, 2008 to the present, to 
specifically include the record of a 
March 2008 eye evaluation and any 
subsequent ophthalmology or optometry 
examinations.  If any records are 
unavailable, a note to that effect 
should be placed in the file and the 
veteran and his agent so advised in 
writing.  If the examination was not 
conducted that should be noted for the 
claims folder.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's claim for 
service connection for diabetic 
retinopathy as due to his service-
connected diabetes mellitus.  If the 
benefits sought on appeal remain 
denied, the veteran and his agent 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the November 
2006 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

